Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of October 17,
2006, by and between QUEPASA CORPORATION, a Nevada corporation (the “Company”),
and MEXICANS & AMERICANS TRADING TOGETHER, INC., a Delaware corporation (the
“Investor”).

WHEREAS, the Company desires to sell to the Investor, and the Investor desires
to purchase from the Company, 1,000,000 shares (the “Common Shares”) of the
common stock, par value $0.001, of the Company (“Common Stock”) upon the terms
and subject to the conditions set forth herein;

WHEREAS, in connection with the foregoing, the Company desires to issue to the
Investor, and the Investor desires to receive (i) a warrant to purchase
1,000,000 shares of Common Stock at an exercise price of $12.50 per share
(subject to adjustment), in the form attached hereto as Exhibit A (the “Series 1
Warrant”), and (ii) a warrant to purchase 1,000,000 shares of Common Stock at an
exercise price of $15.00 per share (subject to adjustment), in the form attached
hereto as Exhibit B (the “Series 2 Warrant” and, together with the Series 1
Warrant, the “Warrants” and the shares issuable upon exercise of the Warrants,
the “Warrant Shares”);

WHEREAS, to facilitate the transaction, the Company has agreed (i) to make
certain representations, warranties and covenants herein, (ii) to register for
resale the Common Shares and Warrant Shares in accordance with that certain
Registration Rights Agreement made by and between the Company and the Investor,
in the form attached hereto as Exhibit C (the “Registration Rights Agreement”),
and (iii) to enter into a Support Agreement with Investor in the Form of Exhibit
E hereto (the “Support Agreement” and, together with this Agreement, the
Warrants, and the Registration Rights Agreement, the “Transaction Documents”);

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:

ARTICLE I.

PURCHASE AND SALE; CLOSING

1.1 Purchase and Sale of Common Shares; Issuance of Warrants.

(a) The Company hereby sells to the Investor, and the Investor hereby purchases
from the Company, the Common Shares on the terms set forth in this Agreement for
a price of $10.00 per share, or an aggregate of $10,000,000 (the “Purchase
Price”).

(b) The Company hereby executes and delivers to the Investor, and the Investor
hereby accepts, the Series 1 Warrant and the Series 2 Warrant.

1.2 Closing. The closing of the purchase of the Common Shares and the execution
and delivery of the Warrants (the “Closing”) shall occur at the offices of
Snell & Wilmer L.L.P., at 10:00 a.m. (Los Angeles time) on the date hereof or
such other time and location as the parties hereto shall mutually agree (the
date upon which the Closing occurs, the “Closing Date”).



--------------------------------------------------------------------------------

(a) At the Closing, the Company shall deliver or cause to be delivered to the
Investor the following:

(i) a certificate evidencing the Common Shares being issued by the Company to
the Investor hereunder, registered in the name of the Investor;

(ii) the Series 1 Warrant being delivered by the Company to the Investor
hereunder, registered in the name of the Investor;

(iii) the Series 2 Warrant being delivered by the Company to the Investor
hereunder, registered in the name of the Investor;

(iv) an executed copy of the Registration Rights Agreement;

(v) an executed copy of the Support Agreement; and

(vi) an opinion of counsel to the Company in the form of Exhibit D hereto.

(b) At the Closing, the Investor shall deliver or cause to be delivered to the
Company the following:

(i) the Purchase Price, by wire transfer of immediately available funds, to an
account designated by the Company to the Investor in writing;

(ii) an executed copy of the Registration Rights Agreement; and

(iii) an executed copy of the Support Agreement.

ARTICLE II.

REPRESENTATIONS AND WARRANTIES

2.1 Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to the Investor (and any permitted
assignees) as of the date hereof (all references to the Company in this
Section 2.1, except for paragraphs (a) and (b), shall mean the Company and its
subsidiaries):

(a) Organization. The Company is duly organized, validly existing and in good
standing under the laws of the State of Nevada, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
the Transaction Documents and otherwise to conduct its business as currently
conducted or proposed to be conducted, and to carry out its obligations
thereunder. The execution and delivery of each

 

2



--------------------------------------------------------------------------------

of the Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company in connection therewith. Each of the Transaction Documents has been duly
executed and delivered by the Company and constitutes a valid and binding
obligation of the Company enforceable against it in accordance with its terms,
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally and (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies (collectively (i) and (ii), the “Enforceability Exceptions”). The
Common Shares and each of the Warrants have been duly authorized by all
necessary corporate action, and when issued, delivered and paid for in
accordance with the terms of this Agreement, will be validly issued, fully paid
and nonassessable, and free and clear of all liens, claims, encumbrances,
preemptive rights or restrictions on transfer (“Liens”) (other than those
imposed under the Securities Act (as defined below)). The Warrant Shares have
been duly authorized by all necessary corporate action, and when issued,
delivered and paid for in accordance with the terms of the Warrants, will be
validly issued, fully paid and nonassessable, and free and clear of all Liens
(other than those imposed under the Securities Act).

(c) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s certificate or articles of incorporation, bylaws or
other organizational or charter documents, (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument or other understanding
to which the Company is a party or by which any property or asset of the Company
is bound or affected, or (iii) result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority (collectively, “Legal Requirements”) to which
the Company is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company is bound or
affected.

(d) No Consents. No consent, approval, authorization or order of, or any filing
by the Company or declaration with, any court or governmental agency or body or
other person or entity (collectively, a “Person”) is required in connection with
the execution and delivery by the Company of the Transaction Documents and the
consummation by the Company of the transactions contemplated thereby, except
(i) the filing by the Company with, and the declaration of effectiveness by, the
Securities and Exchange Commission (the “Commission”) of one or more
registration statements in accordance with the requirements of the Registration
Rights Agreement, (ii) the filing by the Company with the Commission of a
current report on Form 8-K under the Exchange Act, and (iii) those consents,
approvals, authorizations, orders, filings, or declarations that have been made
or obtained prior to the date of this Agreement.

(e) No Stockholder Approval; Antitakeover Provisions. No consent, approval, or
authorization by the Company’s stockholders is required, under any law, rule, or
regulation to which the Company is subject, in connection with the execution and
delivery by the Company of the Transaction Documents, and the consummation by
the Company of the

 

3



--------------------------------------------------------------------------------

transactions contemplated thereby. No “poison pill,” control share statute,
other state anti-takeover Legal Requirement, or similar Legal Requirement or
restriction on ownership or voting by the Investor of the Common Shares or the
Warrant Shares will be triggered as a result of the consummation of the
transactions contemplated by this Agreement. The Company is not an “issuing
corporation” within the meaning of Nevada Revised Statutes Sections 78.378 to
78.3793, because either the Company does not have 100 stockholders of record
with Nevada addresses on its stock ledger or because it does not do business in
the State of Nevada. The Company is not an “issuing public corporation” under
the Arizona Revised Statutes Sections 10-2701 to 10-2743 because is has fewer
than 500 employees residing in the State of Arizona.

(f) SEC Reports. Except as set forth on Schedule 2.1(f) hereto, the Company has
filed all reports required to be filed by it under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), including pursuant to Section 13(a) or
Section 15(d) thereof, and the rules and regulations of the Commission
promulgated thereunder, since January 1, 2003 (the foregoing reports and any
materials incorporated therein by reference being collectively referred to
herein as the “SEC Reports”) on a timely basis, or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act of
1933, as amended (the “Securities Act”), and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.

(g) Financial Statements. The financial statements filed with the Commission as
a part of the SEC Reports present fairly, in all material respects, the
financial position of the Company and its subsidiaries on a consolidated basis
as of and at the dates indicated and the results of their consolidated
operations and cash flows for the periods specified therein, subject, in the
case of interim financial statements, to normal year-end adjustments which are
not expected to be material in amount. Such financial statements have been
prepared in conformity with generally accepted accounting principles as applied
in the United States and in effect as of the date of the applicable financial
statements and supporting schedules, as applicable, applied on a consistent
basis throughout the periods involved, except as may be expressly stated in the
related notes thereto, and comply in all material respects with the Securities
Act, the Exchange Act and the applicable rules and regulations of the Commission
thereunder.

(h) Listing. The Common Stock is registered under the Exchange Act and is listed
on the National Association of Securities Dealers, Inc.’s Over-the-Counter
Bulletin Board (the “NASD-BB”). The Company has taken no action designed to, or
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act or delisting or suspending from trading the Common Stock
on the NASD-BB, nor has the Company received any information suggesting that the
Commission or the National Association of Securities Dealers, Inc. is
contemplating terminating or suspending such registration or listing.

 

4



--------------------------------------------------------------------------------

(i) Investment Company. The Company is not, and is not an affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

(j) Patents and Trademarks. The Company has legal right, title, and interest or
valid and enforceable licenses in and to all patent, copyright, trade secret,
trademark or other proprietary rights (“Intellectual Property”) that it uses to
conduct its business. To its knowledge, the conduct of the Company’s business
and use of its Intellectual Property does not infringe or otherwise conflict
with any rights of any Person in respect of any Intellectual Property, and, to
its knowledge, none of the Intellectual Property owned by the Company is being
infringed upon by any other Person. There is no claim, suit, action or
proceeding pending or, to the knowledge of the Company, threatened against the
Company: (i) alleging any such conflict or infringement with any third party’s
proprietary rights; or (ii) challenging the Company’s ownership or use of, or
the validity or enforceability of any Intellectual Property.

(k) Compliance. The Company is in compliance, in all material respects, with all
Legal Requirements, including the requirements of the Sarbanes-Oxley Act of
2002, as amended, and the rules and regulations thereunder, that are applicable
to it. The Company is not in default or violation (and no event has occurred
which with notice or the lapse of time or both would constitute a default or
violation) of any term, condition or provision of (a) its Charter or By-Laws, or
(b) any material note, bond, mortgage, indenture, license, agreement, contract,
lease, commitment or other obligation to which the Company is a party or by
which they or any of their properties or assets may be bound.

(l) Certain Registration Matters. In connection with the offer of shares of
Common Stock to the Investor, neither the Company nor anyone acting on its
behalf has offered or will offer shares of Common Stock for issue or sale to, or
solicited or will solicit any offer to acquire any of the same from, anyone so
as to require the issuance and sale of the shares of Common Stock to Investor or
the issuance of shares upon exercise of the Warrants to be registered under
Section 5 of the Securities Act. Assuming the accuracy of the Investor’s
representations and warranties set forth in Sections 2.2(c)-(f), no registration
under the Securities Act is required in connection with the issuance and sale to
the Investor of the Common Shares and Warrants or, upon exercise thereof, the
Warrant Shares, contemplated hereby.

(m) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock of the Company, and all shares of Common Stock
reserved for issuance under the Company’s option and incentive plans, warrants
and preferred stock is set forth on Schedule 2.1(m) hereto. Except for the
warrants and stock option listed on Schedule 2.1 (m), which schedule lists the
number of shares issuable upon the exercise of such warrants and stock options
and the exercise price and the expiration date of such warrants and stock
options, on the Closing Date there will be no shares of Common Stock or any
other equity security of the Company issuable upon conversion or exchange of any
security of the Company convertible into or exchangeable for shares of capital
stock of the Company, nor will there be any rights, options or warrants
outstanding or other agreements to acquire shares of Common Stock nor will the
Company be contractually obligated to purchase, redeem or otherwise acquire any
of its outstanding shares. Except as described in Schedule 2.1(m), no
stockholder of the Company is entitled to any preemptive or similar rights to
subscribe for shares of capital stock of the

 

5



--------------------------------------------------------------------------------

Company. No Person has any preemptive right, or any right of first refusal,
right of participation, or any similar right to participate in the transactions
contemplated by this Agreement. There are no anti-dilution or price adjustment
provisions contained in any security issued by the Company, or in any agreement
to which the Company is a party and which provides rights to security holders,
that will be triggered by the transactions contemplated by this Agreement.

(n) Absence of Undisclosed Liabilities. Except as reflected in the Company’s
balance sheet as of June 30, 2006 included in the SEC Reports, the Company does
not have any debt or material obligation or liability (whether accrued,
absolute, contingent, liquidated or otherwise, whether due or to become due),
except: (i) taxes not yet due and payable, (ii) except current liabilities
incurred and obligations under agreements entered into, in the ordinary course
of business consistent with past practice, (iii) contingent liabilities
specifically referenced in the notes to such balance sheet, and (iv) as set
forth on Schedule 2.1(n).

(o) Tax Matters. There are no U.S., Mexican, or other federal, state, county or
local taxes due and payable by the Company which have not been paid. The
provisions for taxes in the Financial Statements are sufficient for the payment
of all accrued and unpaid U.S., Mexican or other federal, state, county and
local taxes of the Company whether or not assessed or disputed as of the
respective dates of such Financial Statements. The Company has duly filed all
U.S., Mexican and other federal, state, county and local tax returns required to
have been filed by it as of the date hereof and there are in effect no waivers
of applicable statutes of limitations with respect to taxes for any year.

(p) Insurance. Subject to the receipt of the coverage listed on Schedule 2.1(p),
the Company and its properties are insured in such amounts, against such losses
and with such insurers as are prudent when considered in light of the nature of
the properties and businesses of the Company. No written notice of any
termination or threatened termination of any of policies for insurance has been
received and such policies are in full force and effect.

(q) Litigation. No actions (including, without limitation, derivative actions),
suits, proceedings or investigations are pending or, to the knowledge of
Company, threatened against Company at law or in equity in any court or before
any other governmental authority which (i) if adversely determined would (alone
or in the aggregate) have a material adverse effect on the Company’s business
operations and/or financial condition or (ii) seeks to enjoin, either directly
or indirectly, the execution, delivery or performance by Company of the
Transaction Documents or the transactions contemplated thereby.

2.2 Representations and Warranties of the Investor. The Investor hereby makes
the following representations and warranties to the Company as of the date
hereof.

(a) Organization. The Investor is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted.

 

6



--------------------------------------------------------------------------------

(b) Authorization; Enforcement. The Investor has the requisite power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations thereunder. The
execution and delivery by the Investor of each of the Transaction Documents to
which it is a party and the performance by the Investor of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Investor. Each of the Transaction Documents has been duly executed
by the Investor, and constitutes a valid and binding obligation of the Investor,
enforceable against it in accordance with its terms, except for any
Enforceability Exceptions.

(c) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Investor and the consummation by the Investor of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of the Investor’s certificate or articles of
incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument or other understanding to which the Investor is a party or by which
any property or asset of the Investor is bound or affected, or (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Investor
is subject (including federal and state securities laws and regulations), or by
which any property or asset of the Investor is bound or affected; except in the
case of each of clauses (ii) and (iii), such as would not have or reasonably be
expected to result in a material adverse effect on (A) the legality, validity or
enforceability of the Transaction Documents, or (B) the Investor’s ability to
perform in any material respect on a timely basis its obligations under the
Transaction Documents

(d) Investment Intent. The Investor understands that the Common Shares, the
Warrants, and the Warrant Shares are “restricted securities” and have not been
registered under the Securities Act or any applicable state securities law. The
Investor is acquiring the Common Shares, Warrants and, upon exercise thereof,
the Warrant Shares as principal for its own account for investment purposes only
and not with a view to or for distributing or reselling such Common Shares,
Warrants or Warrant Shares or any part thereof, has no present intention of
distributing any of such Common Shares, Warrants or Warrant Shares and has no
arrangement, agreement, or understanding (directly or indirectly) with any other
Person regarding the distribution of any such Common Shares, Warrants or Warrant
Shares (provided, however, that this representation and warranty shall not in
any way limit the Investor’s right to sell the Common Shares, Warrants or
Warrants Shares pursuant to any registration statement or otherwise in
compliance with applicable federal and state securities laws).

(e) Investor Status. At the time the Investor was offered the Common Shares,
Warrants and Warrant Shares it was, and at the date hereof it is, an “accredited
investor,” as such term is defined under the Securities Act. The Investor is not
a registered broker-dealer under Section 15 of the Exchange Act.

(f) Experience of the Investor. The Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters as to be capable of evaluating the merits and risks of the
prospective investment in the

 

7



--------------------------------------------------------------------------------

Common Shares, Warrants and, upon exercise thereof, the Warrant Shares and has
evaluated the merits and risks of such investment. The Investor is able to bear
the economic risk of an investment in the Common Shares, Warrants and, upon
exercise thereof, the Warrant Shares and is able to afford a complete loss of
such investment.

(g) No General Solicitation. The Investor is not purchasing the Common Shares,
Warrants and, upon exercise thereof, the Warrant Shares as a result of any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or through any other general solicitation or general
advertisement.

(h) Access to Information. The Investor acknowledges that it has reviewed the
SEC Reports and has been afforded (i) the opportunity to ask such questions as
it has deemed necessary of, and to receive answers from, representatives of the
Company concerning the terms and conditions of the offering of the Common
Shares, Warrants and Warrant Shares and the merits and risks of investing
therein; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment.

(i) Certain Trading Activities. The Investor has not directly or indirectly
engaged in any transactions in the securities of the Company (including, without
limitations, any short sales involving the Company’s securities) since the
earlier to occur of (i) the time that the Investor was first contacted by the
Company regarding an investment in the Company, and (ii) the 30th calendar day
prior to the date of this Agreement. The Investor covenants that it will not
directly or indirectly engage in any transactions in the securities of the
Company (including short sales) prior to the time that the transactions
contemplated by this Agreement are publicly disclosed. The Investor does not,
directly or indirectly, hold a short position in any shares of Common Stock.

ARTICLE III.

OTHER AGREEMENTS OF THE PARTIES

3.1 Transfer Restrictions.

(a) The Common Shares, the Warrants, and, upon exercise thereof, the Warrant
Shares may only be disposed of in compliance with state and federal securities
laws. In connection with any transfer of Common Shares, Warrants or Warrant
Shares other than pursuant to an effective registration statement, to the
Company, or to an affiliate (as defined under the federal securities laws) of
the Investor, the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred securities
under the Securities Act. As a condition of transfer as a result of which the
transferee will hold “restricted securities” within the meaning of Rule 144, any
such transferee shall agree in writing to be bound by Section 3.1 of this
Agreement and shall have the rights of the Investor under the Registration
Rights Agreement.

 

8



--------------------------------------------------------------------------------

(b) Investor understands that so long as is required by this Section 3.1, a
legend shall be placed on the Common Shares, the Warrants and, upon exercise
thereof, the Warrant Shares in substantially the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933. THE SHARES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY
NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THESE SHARES UNDER THE SECURITIES ACT OF 1933 OR IN A TRANSACTION
WHICH IN THE OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY IS EXEMPT
FROM SUCH REGISTRATION REQUIREMENT.

(c) Certificates evidencing the Common Shares, Warrants and Warrant Shares shall
not contain the legend set forth in Section 3.1(b), (i) following any sale of
such securities pursuant to Rule 144, unless otherwise required by applicable
law, (ii) if such securities are eligible for sale under Rule 144(k), or
(iii) if such legend is not required under applicable requirements of the
Securities Act, and, in each case, upon the request of the Investor, the Company
shall cause its counsel to issue a legal opinion to its transfer agent to effect
the removal of the legend hereunder. The Company agrees that at such time as the
legend is no longer required under this Section 3.1(c), it will, promptly
following the delivery by the Investor to the Company’s transfer agent of a
certificate representing shares of Common Stock issued with a restrictive legend
(and such documents as the Company or the transfer agent may reasonably
request), deliver or cause to be delivered to the Investor a certificate
representing such shares that is free from the legend set forth in
Section 3.1(b).

3.2 Press Release. As soon as practicable on the Closing Date, the Company shall
issue a press release reasonably acceptable to the Investor disclosing the
transactions contemplated hereby. Until the press release has been issued, the
Investor acknowledges and agrees that this transaction constitutes confidential
information pertaining to the Company, and that it may not use or disclose such
information until released by the Company.

3.3 Board Representative. Promptly following the Closing, the Company will take
all appropriate action to effect the appointment of one person designated by
Investor (the “Investor Designee”) to its Board of Directors; provided, that, as
a condition to such appointment, such designee must first be considered by, and
receive the affirmative approval of, the Company’s nominating and corporate
governance committee. Mr. Alonso Ancira has already received such approval. So
long as the Investor and its affiliates beneficially own (within the meaning of
the Exchange Act) at least 5% of the Common Stock, the Company shall nominate
for election at each meeting of its stockholders at which an election of
directors shall be held one Investor Designee. In addition, during such time as
the Investor and its Affiliates beneficially own (within the meaning of the
Exchange Act) at least 20% of the Common Stock (without giving effect to any
outstanding warrants (including the Warrants), options or similar rights

 

9



--------------------------------------------------------------------------------

held by any party), the Company shall, at the written request of the Investor
and in addition to the Investor Designee, nominate for election at each meeting
of its stockholders at which an election of directors shall be held an
additional director designated by the Investor who shall be “independent” of the
Company within the meaning of the rules of the New York Stock Exchange (or any
other exchange on which the Company’s Common Stock is listed or admitted for
trading) (the “Independent Designee”); provided, that, as a condition to such
nomination, any such Independent Designee must first be considered by, and
receive the affirmative approval of, the Company’s nominating and corporate
governance committee. If either the Investor Designee or, if applicable, the
Independent Designee does not receive the requisite vote of stockholders of the
Company for election to its Board of Directors, the Company, at the written
request of the Investor, shall appoint a different Investor Designee or, if
applicable, Independent Designee to fill the vacancy on the Board of Directors
caused by the failure to elect the original Investor Designee or Independent
Designee, as applicable; provided, that, as a condition to such appointment, any
such different Investor Designee or, if applicable, Independent Designee must
first be considered by, and receive the affirmative approval of, the Company’s
nominating and corporate governance committee; provided, however, that this
sentence shall not apply in the circumstance where in lieu of the Investor
Designee or the Independent Designee there was elected a candidate who was
neither nominated, endorsed nor supported by the Company’s Board of Directors or
management. The Company shall not form any executive or similar committee of its
Board of Directors which has the effect of excluding the Investor Designee from
active participation on matters requiring approval of the Board of Directors.
During such time as an Investor Designee serves on the Board of Directors,
except with the consent of the Investor (which may be withheld in its sole and
absolute discretion) the Company shall maintain commercially reasonable
Directors and Officers Insurance. The Investor Designee shall be express third
party beneficiaries of this sentence and the preceding sentence.

3.4 Most Favored Nation’s Provision. To the extent that the Company or any of
its subsidiaries extends any corporate governance rights, stockholder rights or
similar rights (including, the right to designate nominees for service on the
Board of Directors, preemptive rights, protection against dilutive events,
registration rights or the right to participate in any offering by the Company)
to Richard L. Scott, F. Stephen Allen or any of their respective Affiliates (as
defined in the Securities Act), successors or assigns, then the Company shall
extend the same rights to the Investor. This Section 3.4 shall be solely for the
purpose of expanding the Investor’s rights under the Transaction Documents and
in no way shall this Section limit the Investor’s rights under the Transaction
Documents.

ARTICLE IV.

MISCELLANEOUS

4.1 Fees and Expenses. At Closing, the Company shall reimburse Investor for the
fees and expenses of its counsel, not to exceed $35,000. Except as otherwise set
forth in this Agreement or any other agreement between the parties, each party
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company and the Investor acknowledge that each has been represented by its
own separate legal counsel in its review and negotiation of the Transaction
Documents.

 

10



--------------------------------------------------------------------------------

4.2 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Nevada, without giving
effect to conflict of laws or any other rules or principles which may require
the application of the laws of any other jurisdiction.

4.3 Entire Agreement. This Agreement, together with the exhibits and schedules
hereto, the Warrants, the Registration Rights Agreement and the Support
Agreement, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.

4.4 Binding Effect. All of the terms, provisions and conditions hereof shall be
binding upon and shall inure to the benefit of and be enforceable by the parties
hereto, and their respective heirs, personal representatives, successors and
assigns.

4.5 Headings; Construction. The headings contained herein are for the purposes
of convenience only, and will not be deemed to constitute a part of this
Agreement or to affect the meaning or interpretation of this Agreement in any
way. Unless the context clearly states otherwise, the use of the singular or
plural in this Agreement shall include the other and the use of any gender shall
include all others. The parties have participated jointly in the negotiation and
drafting of this Agreement. If any ambiguity or question of intent or
interpretation arises, no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. All references herein to Sections shall refer to this Agreement
unless the context clearly otherwise requires.

4.6 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given upon (a) transmitter’s confirmation of receipt of a
facsimile transmission, if during normal business hours of a business day,
otherwise on the next business day, (b) confirmed delivery by a standard
overnight carrier or when delivered by hand or (c) the expiration of five
(5) business days (or seven (7) business days where the addressee is not in the
United States) after the day when mailed by certified or registered mail,
postage prepaid, to the addresses set forth in on the signature pages hereto or
to such other address as any party may, from time to time, designate in a
written notice given in a like manner.

4.7 Severability of Provisions. If a court in any proceeding holds any provision
of this Agreement or its application to any Person or circumstance invalid,
illegal or unenforceable, the remainder of this Agreement, or the application of
such provision to persons or circumstances other than those to which it was held
to be invalid, illegal or unenforceable, shall not be affected, and shall be
valid, legal and enforceable to the fullest extent permitted by law, but only if
and to the extent such enforcement would not materially and adversely frustrate
the parties’ essential objectives as expressed in this Agreement. Furthermore,
in lieu of any such invalid or unenforceable term or provision, the parties
intend that the court add to this Agreement a provision as similar in terms to
such invalid or unenforceable provision as may be valid and enforceable, so as
to effect the original intent of the parties to the greatest extent possible.

 

11



--------------------------------------------------------------------------------

4.8 Third Party Beneficiaries. Except as set forth in Section 3.3, this
Agreement does not create, and will not be construed as creating, any rights
enforceable by any Person not a party to this Agreement.

4.9 Amendment. This Agreement may be amended, modified, superseded, or canceled
only by a written instrument signed by all of the parties hereto and any of the
terms, provisions and conditions hereof may be waived, only by a written
instrument signed by the waiving party.

4.10 Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts and each such counterpart shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument. Facsimile signatures on this Agreement shall be
deemed to be original signatures for all purposes.

4.11 Survival. The representations, warranties, covenants and agreements
contained herein shall survive the purchase and sale of the Common Shares and
the Warrant Shares.

[Signatures on following page]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

QUEPASA CORPORATION

7550 E. Redfield Road, Suite A

Scottsdale, AZ 85260

Fax:  

 

Attn:   Robert B. Stearns By:  

/s/ Robert B. Stearns

Name:   Robert B. Stearns Title:   Chairman and Chief Executive Officer

MEXICANS & AMERICANS TRADING

TOGETHER, INC.

7550 IH 10 West, Suite 630 San Antonio, TX 78229 Fax:  

 

Attn:   Andres Gonzalez Saravia By:  

/s/ Andres Gonzalez Saravia

Name:   Andres Gonzalez Saravia Title:   President



--------------------------------------------------------------------------------

Exhibit A

Form of Series 1 Warrant



--------------------------------------------------------------------------------

Exhibit B

Form of Series 2 Warrant



--------------------------------------------------------------------------------

Exhibit C

Form of Registration Rights Agreement



--------------------------------------------------------------------------------

Exhibit D

Form of Opinion of Company Counsel



--------------------------------------------------------------------------------

Exhibit E

Form of Support Agreement